
	

116 S1969 IS: Fallen Journalists Memorial Act of 2019
U.S. Senate
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1969
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2019
			Mr. Cardin (for himself, Mr. Portman, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the Fallen Journalists Memorial Foundation to establish a commemorative work in the
			 District of Columbia and its environs, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Fallen Journalists Memorial Act of 2019.
 2.DefinitionsIn this Act: (1)Eligible federal land (A)In generalThe term eligible Federal land means Federal land depicted as Area I or Area II on the map numbered 869/86501 B and dated June 24, 2003.
 (B)ExclusionThe term eligible Federal land does not include the Reserve (as defined in section 8902(a) of title 40, United States Code). (2)FoundationThe term Foundation means the Fallen Journalists Memorial Foundation.
			3.Establishment of memorial to commemorate the commitment of the United States to a free press by
			 honoring journalists who have sacrificed their lives in service to that
			 cause
 (a)Commemorative work authorizedThe Foundation may establish a commemorative work on eligible Federal land to commemorate the sacrifices made by journalists working as guardians of democracy and for a free and independent press.
 (b)Compliance with standards for commemorative worksChapter 89 of title 40, United States Code, and other applicable Federal laws (including regulations) shall apply to the establishment of the commemorative work authorized under subsection (a).
 (c)Prohibition on use of federal fundsThe Foundation may not use Federal funds to establish the commemorative work authorized under subsection (a).
			(d)Deposit of excess funds
 (1)On establishment of commemorative workIf, on payment of all expenses for the establishment of the commemorative work authorized under subsection (a) (including the maintenance and preservation amounts required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Foundation shall transmit the amount of the balance to the account provided for in section 8906(b)(3) of that title.
 (2)On expiration of authority to establish commemorative workIf, on expiration under section 8903(e) of title 40, United States Code, of the authority for the commemorative work authorized under subsection (a), there remains a balance of funds received for the establishment of the commemorative work, the Foundation shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or Administrator of General Services, as appropriate, following the process provided in section 8906(b)(4) of that title for accounts established under section 8906(b)(3) of that title.
